Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 4, 2018

                                           No. 04-18-00641-CV

                                      IN RE R. Wayne JOHNSON

                                    Original Mandamus Proceeding1
                                                  ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice


        On August 27, 2018, the underlying case was removed to federal court. On September
19, 2018, this court issued an order abating this mandamus proceeding and removing the
proceeding from this court’s active docket. This proceeding will be reinstated only upon the
filing of a certified copy of a remand order from the federal court.

        On October 1, 2018, relator filed a pro se “Amended Writ of Mandamus.” Because the
underlying case has been removed to federal court, this court may “proceed no further unless and
until the case is remanded.” Meyerland Co. v. F.D.I.C., 848 S.W.2d 82, 83 (Tex. 1993) (quoting
28 U.S.C. § 1446(d)) (order). Therefore, this court may not take any action on the “Amended
Writ of Mandamus.”


           It is so ORDERED on this 4th day of October, 2018.



                                                           PER CURIAM


           ATTESTED TO: __________________________________
                        KEITH E. HOTTLE,
                        Clerk of Court



1
  This proceeding arises out of Cause No. 2018CVK001331D3, styled R. Wayne Johnson v. Peter O'Rourke, et al.,
pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.